IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 46389

STATE OF IDAHO,                         )
                                        )
   Plaintiff-Appellant,                 )
                                                              Boise, June 2019 Term
                                        )
v.                                      )
                                                              Filed: September 11, 2019
                                        )
CHRISTOPHER NEAL OSBORN,                )
                                                              Karel A. Lehrman, Clerk
                                        )
   Defendant-Respondent.                )
_______________________________________ )

       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Kootenai County. Cynthia K.C. Meyer, District Judge.

       The decision of the district court is affirmed.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for appellant. Kenneth K.
       Jorgensen argued.

       Anne Taylor, Kootenai County Public Defender’s Office, Coeur d’Alene, for
       respondent. Amanda R. Montalvo argued.
                               _____________________

BRODY, Justice.
       This case involves the vexing question of the proper amount of credit for time served to
which Christopher Osborn is entitled under Idaho Code section 19-2603, the statute governing
rearrest for a probation violation. Osborn violated a no contact order twice, pleaded guilty to the
misdemeanor charges, and was given consecutive sentences of 365 days in jail on each count.
Both sentences were suspended and he was placed on probation for two years on each count to
be served concurrently. He was later arrested for, and admitted to, violating the terms of his
probation; he served 106 days in jail from the date of his arrest before admitting the violations.
The magistrate court granted Osborn 106 days credit for time served against the first of his
consecutive sentences. Osborn then filed a Rule 35 motion seeking credit for time served against
both consecutive sentences. The magistrate court denied Osborn’s motion. Osborn appealed to
the district court, and it reversed the magistrate court’s denial and granted Osborn credit for time
served against both sentences. We affirm the district court’s decision.

                                                 1
                 I.      FACTUAL AND PROCEDURAL BACKGROUND
       After a domestic violence incident, Christopher Osborn was ordered to have no direct or
indirect contact with his girlfriend. Osborn ignored this order and went to his girlfriend’s home a
month later, taking property, making death threats, and throwing items at her. After police
extracted Osborn from a hiding place in the garage, he was charged with two misdemeanor
counts of violating the no contact order. Osborn pleaded guilty to both counts and was given
consecutive sentences of 365 days jail on each count, the maximum sentences available for those
offenses. After giving Osborn credit against each count for time served prior to judgment, the
magistrate court suspended 278 days of each sentence and placed Osborn on supervised
probation for two years on each count to be served concurrently.
       Osborn absconded immediately upon his release from jail. The State filed a motion to
revoke probation, alleging Osborn violated the terms of his probation by failing to report to the
probation department within three business days of his release and was evading supervision. The
State requested that a bench warrant be issued. The State’s request was granted and a bench
warrant was issued.
       A few months later, Osborn was arrested after he was found hiding between a mattress
and a box-spring in his girlfriend’s home. He had pulled her into the home by her hair and
threatened to kill her. Osborn’s girlfriend was eventually found unharmed but terrified, hiding
amongst insulation in the home’s attic. Police charged Osborn with violating the no contact order
again, and with kidnapping, and with obstructing an officer. Once in custody on the new charges,
Osborn was served with the outstanding bench warrant issued in this case for his alleged
probation violations. The State also filed an amended motion to revoke probation which added
the allegation that Osborn violated the terms of his probation by committing new offenses.
       A little over three months after he was arrested on the new charges, Osborn admitted to
violating the terms of his probation in this case. The magistrate court revoked his probation and
imposed his previously-suspended consecutive sentences. The magistrate court credited Osborn
with 106 days spent in jail from service of the bench warrant until he admitted the probation
violations. The magistrate court credited the time against the first count alone, reasoning that the
time served was post-sentencing on consecutive counts. Osborn filed a Rule 35 motion asking
for additional credit for time served, arguing that he was owed 106 days credit against his second
count as well, irrespective of the fact that it was a consecutive sentence. After a hearing on the

                                                 2
matter, the magistrate court denied the motion, stating:
       . . . [M]y interpretation of [State v.] Owens and [Idaho Code section 19-2603] is
       that after sentencing is imposed—and to the extent it’s structured consecutively as
       it was here—[Osborn is] no longer entitled to having credit on each of the various
       counts because now the sentences have been structured consecutively, which it
       was, and he got credit for the time that he was in towards that structured sentence.
       He doesn’t get it twice . . .
Osborn appealed the magistrate court’s denial of his Rule 35 motion to the district court.
       Upon review, the district court reversed the magistrate court’s decision and credited
Osborn with 106 days against the sentences for each of the two counts, rather than just the first.
The district court determined that the plain language of Idaho Code section 19-2603 and existing
case law mandated that “if [a] bench warrant includes more than one offense, then a defendant is
entitled to credit served on each offense.” It then explained that Osborn’s consecutive sentences
did not change the analysis:
               In the present case, [Osborn] was taken into custody under a bench
       warrant based on a probation violation that applied to both charges. The fact that
       [Osborn’s] sentences were imposed to run consecutively is of no moment,
       because he violated the terms of his probation on both charges. Thus, under the
       plain language of Idaho Code § 19-2603, [Osborn] is entitled to credit for 106
       days against each count, for total credit of 346 days.
The State timely appealed to this Court. We affirm the decision of the district court.
                               II.     STANDARD OF REVIEW
       “The question of whether a sentencing court has properly awarded credit for time served
to the facts of a particular case is a question of law, which is subject to free review by the
appellate courts.” State v. Gonzalez, No. 44534, 2019 WL 693765, at *2 (Idaho Feb. 20, 2019)
(internal citation omitted). Additionally, “the interpretation of a statute is a question of law over
which this Court exercises free review.” City of Idaho Falls v. H-K Contractors, Inc., 163 Idaho
579, 581, 416 P.3d 951, 953 (2018).
       Our objective when interpreting a statute is “to derive the intent of the legislative
       body that adopted the act.” Id. (quoting State v. Schulz, 151 Idaho 863, 866, 264
       P.3d 970, 973 (2011)). Statutory interpretation begins with the statute’s plain
       language. State v. Dunlap, 155 Idaho 345, 361, 313 P.3d 1, 17 (2013). This Court
       considers the statute as a whole, and gives words their plain, usual, and ordinary
       meanings. Id. When the statute’s language is unambiguous, the legislature’s
       clearly expressed intent must be given effect, and we do not need to go beyond
       the statute’s plain language to consider other rules of statutory construction. Id. at
       361–62, 313 P.3d at 17–18.


                                                 3
State v. Owens, 158 Idaho 1, 3, 343 P.3d 30, 32 (2015).
                                         III.      ANALYSIS
       The State contends the district court erred in granting Osborn credit for time served
against both of his consecutive sentences. Section 19-2603, the statute at issue, provides in part:
       The defendant shall receive credit for time served from the date of service of a
       bench warrant issued by the court after a finding of probable cause to believe the
       defendant has violated a condition of probation . . . .

I.C. § 19-2603 (emphasis added). The State asserts this language is plain and unambiguous. Its
argument is: “By granting consecutive credit for time served against the consecutive sentences
the magistrate granted ‘credit for time served from the date of service of a bench warrant.’ Not
giving concurrent credit against the consecutive sentences in no way deprived Osborn of ‘credit
for time served from the date of service of a bench warrant.’ Osborn was serving his consecutive
sentences from the moment of his arrest, and was given full credit for that service.” (emphasis
added). We disagree with the State’s analysis.
       It is well understood that statutory interpretation begins with the literal language of the
statute. State v. Schulz, 151 Idaho 863, 866, 264 P.3d 970, 973 (2011) (citation omitted). A
statute must be considered as a whole, and words should be given their plain, usual, and ordinary
meanings. Id. When the statutory language is unambiguous, the clearly expressed intent of the
legislative body must be given effect. Id. “If a statute is unsound or the policy behind it unwise,
the power to correct the statute rests with the Legislature, not the judiciary.” State v.
Montgomery, 163 Idaho 40, 44, 408 P.3d 38, 42 (2017).
       Section 19-2603 is the statute that governs the pronouncement and execution of judgment
after a probation violation. The statute states:
       When the court finds that the defendant has violated the terms and conditions of
       probation, it may, if judgment has been withheld, pronounce any judgment which
       it could originally have pronounced, or, if judgment was originally pronounced
       but suspended, revoke probation. The time such person shall have been at large
       under such suspended sentence shall not be counted as a part of the term of his
       sentence. The defendant shall receive credit for time served from the date of
       service of a bench warrant issued by the court after a finding of probable cause to
       believe the defendant has violated a condition of probation, for any time served
       following an arrest of the defendant pursuant to section 20-227, Idaho Code, and
       for any time served as a condition of probation under the withheld judgment or
       suspended sentence.



                                                    4
I.C. § 19-2603 (emphasis added). The emphasized language demonstrates that this statute is
written in the singular—“suspended sentence”. When applied to a case involving multiple
suspended sentences, this language requires consideration of each suspended sentence
independently of any other suspended sentence. In this case, even though the charges and
sentences mirrored each other, Osborn pled guilty to two separate crimes, received two separate
sentences, and was serving two separate terms of probation. The district court correctly
recognized that the State filed a motion to revoke probation without making any distinction
between the two suspended sentences and that Osborn was served with a bench warrant for
alleged probation violations associated with each of his sentences. Under the plain language of
19-2603, the district court had to grant credit for time served against each suspended sentence
regardless of whether the result was unwise or gave Osborn what the dissent calls a windfall.
There simply is no language in the statute allowing the district court to carve out special
consideration for the fact that the sentences were to be served consecutively.
       The State argues against this result by asserting that Osborn began serving the first of his
consecutive sentences at the time of his arrest and that he has been given all the credit he is due.
We disagree with the State’s premise. Section 20-222 of the Idaho Code authorizes the rearrest
of a probationer for an alleged probation violation. The statute makes it clear that after a hearing
the trial court can revoke probation and order the execution of the sentence that was originally
imposed:
               At any time during probation or suspension of sentence, the court may
       issue a warrant for violating any of the conditions of probation or suspension of
       sentence and cause the defendant to be arrested. Thereupon, the court, after
       summary hearing may revoke the probation and suspension of sentence and cause
       the sentence imposed to be executed, or may cause the defendant to be brought
       before it and may continue or revoke the probation, or may impose any sentence
       which originally might have been imposed at the time of conviction.”
I.C. § 20-222. Importantly, under this statute, a suspended sentence is not executed until the
court has determined that a probation violation has occurred. Simply stated, Osborn did not begin
serving his first suspended sentence when he was rearrested for the alleged probation violations.
He did not begin serving his underlying sentences until he admitted the probation violations and
the magistrate court revoked probation and imposed the sentences that had been suspended. That
occurred 106 days after he was served with the bench warrant. The district court properly



                                                 5
credited Osborn with time served against both of his sentences under the plain and unambiguous
terms of the statute.
       The dissent argues that statutory construction should avoid palpably absurd results, a
principle endorsed by some courts to avoid injustice. See, e.g., Sturges v. Crowninshield, 17
U.S. 122, 202–03 (1819). However, legal absurdity is not equivalent to undesirable
consequences from applying the plain language of a statute.
       But if, in any case, the plain meaning of a provision, not contradicted by any other
       provision in the same instrument, is to be disregarded, because we believe the
       framers of that instrument could not intend what they say, it must be one in which
       the absurdity and injustice of applying the provision to the case, would be so
       monstrous, that all mankind would, without hesitation, unite in rejecting the
       application.
Id. Importantly, this Court has never revised or voided an unambiguous statute on the grounds it
was patently absurd, nor do we delve into statutory revisions to avoid uncomfortable results.
Verska v. Saint Alphonsus Reg’l Med. Ctr., 151 Idaho 889, 895-96, 265 P.3d 502, 508-09 (2011).
       If this Court were to conclude that an unambiguous statute was palpably absurd,
       how could we construe it to mean something that it did not say? Doing so would
       simply constitute revising the statute, but we do not have the authority to do that.
       The legislative power is vested in the senate and house of representatives, Idaho
       Const. art. III, § 1, not in this Court. As we said in Berry v. Koehler, 84 Idaho
       170, 177, 369 P.2d 1010, 1013 (1962), “The wisdom, justice, policy, or
       expediency of a statute are questions for the legislature alone.”
Id. Even in the cases cited to by the dissent, this Court rejected the absurd readings of statutes in
favor of their plain interpretation; neither statute was ambiguous or subject to court revision, nor
did the Court’s plain reading create absurd results. See The David & Marvel Benton Tr. v.
McCarty, 161 Idaho 145, 151, 384 P.3d 392, 398 (2016); State v. McKie, 163 Idaho 675, 678,
417 P.3d 1001, 1004 (Ct. App. 2018), review denied (May 23, 2018).
       The dissent also argues that our decision today ignores language in Idaho Code section
20-222(2) which states in part that a trial court: “may impose any sentence which originally
might have been imposed at the time of conviction.” The dissent argues the magistrate court had
the authority to sentence Osborn to two consecutive 365-day sentences, with 106 days
suspended, leaving 624 days to serve, and therefore, its calculation of credit for time served was
within the boundaries of its discretion. We disagree with the dissent’s analysis.
       The calculation of credit for time served is not a discretionary matter. When Osborn
originally pled guilty to two counts of violating the no contact order, the magistrate court

                                                 6
sentenced him to the maximum sentence of one year in jail on each count. When Osborn
admitted violating the terms of probation associated with each conviction, the magistrate court
did not re-fashion the sentences. Instead, the magistrate court imposed the sentences that were
originally pronounced and gave Osborn credit for time served. The magistrate court’s reading of
the credit for time served statute was erroneous as a matter of law and the district court corrected
the error. The language in section 20-222(2) which the dissent relies upon cannot be used to turn
the calculation of credit for time served which is a legal matter into a discretionary one.
       On the surface, calculating credit for time served seems like it should be a simple
exercise of counting days on a calendar. Its true complexity manifests in the statutory provisions
and diverse circumstances presented to the district and magistrate courts on a case-by-case basis.
In fact, since our decision in State v. Owens, 158 Idaho 1, 343 P.3d 30 (2015), this Court has
addressed numerous issues arising from statutes concerning credit for time served. See Interest of
Doe, 165 Idaho 72, 438 P.3d 769, 776 (2019) (whether Idaho Code sections 18-309 and 19-2603
entitled juveniles sentenced under the Juvenile Corrections Act to credit for time served on the
offense at issue when there was an arrest on a probation violation); State v. Gonzalez, 165 Idaho
95, 439 P.3d 1267, 1272 (2019), reh’g denied (May 17, 2019) (whether a defendant preserved
the issue of credit for time served for appeal); State v. Barrett, 163 Idaho 449, 452–54, 414 P.3d
1188, 1191–93 (2018) (whether a hold notice service request was equivalent to an arrest warrant
for an inmate already incarcerated on an unrelated matter); State v. Brand, 162 Idaho 189, 192,
395 P.3d 809, 812 (2017) (whether a party may receive credit for presentence incarceration
where that party was already incarcerated due to a prior, unrelated offense); State v. Young, 162
Idaho 856, 859, 406 P.3d 868, 871 (2017) (whether section 18-309 authorizes credit for
prejudgment time served on each sentence for each count when defendant’s sentencing was
finalized prior to Owens); State v. Leary, 160 Idaho 349, 352, 372 P.3d 404, 407 (2016) (whether
the amended credit statutes were retroactive); State v. Taylor, 160 Idaho 381, 385, 373 P.3d 699,
703 (2016) (whether a defendant was entitled to credit for his incarceration during his
participation in drug court).
       While today we point to the Legislature’s constitutional responsibility for crafting
statutes related to credit for time served, the various circumstances that arise when sentencing
defendants is difficult to fully contemplate and the task of crafting a comprehensive statute that
eliminates all cries of injustice is a tall order. Nevertheless, the statute here lacks language

                                                  7
allowing the district court to carve out special consideration for the fact that Osborn’s suspended
sentences were to be served consecutively. The plain reading of the statute leads us to only one
conclusion: Osborne was entitled credit for time served against each suspended sentence. The
fact that we may dislike the result is of no moment. We will not interpret the plain language of a
statute simply to reach a more desirable result.
                                        IV.     CONCLUSION
       In light of the foregoing, the decision of the district court is affirmed.


       Chief Justice BURDICK and Justice STEGNER CONCUR.


MOELLER, Justice, dissenting.
       I respectfully dissent from the majority’s well-reasoned opinion. Although I concede that
its conclusions are based on a careful and thoughtful reading of the statutes involved, the
resulting outcome is far from what I believe the legislature intended and will lead to absurd and
potentially dangerous results that I cannot support.
                                       I.      BACKGROUND
       Osborn was originally sentenced to two consecutive 365-day terms for twice violating a
no-contact order issued against him. The victim was the same in both cases. The consecutive
sentences not only reveal the magistrate judge’s determination to punish Osborn for twice
violating a no-contact order, but also demonstrate the judge’s desire to protect the victim and the
public in general. Nevertheless, the judge suspended the sentences and placed Osborn on
probation, with two years of jail time hanging over his head. Unfortunately, Osborn immediately
absconded, spending months on the lam. He was eventually apprehended while hiding under a
bed in the home of the same victim the original no-contact order had intended to protect, but only
after he had brutalized and terrorized her. He was charged with kidnapping, violating the no-
contact order, and obstructing an officer.
       Although there was an unusually lengthy delay from the time of his arrest to disposition
of the probation violations (106 days), this was certainly the result of Osborn not wishing to
admit the violations while additional criminal charges were pending related to his new offenses
against the victim. Given the severe consequences a defendant may face if convicted of new
crimes while serving probation for previous offenses, postponing an admission to a probation

                                                   8
violation is a common and reasonable tactic by defense attorneys in order to preserve their
clients’ legal options and constitutional rights. After Osborn admitted the probation violations, he
was sentenced to serve the two consecutive 365-day sentences that had been suspended with full
credit for the 106 days he had spent in custody. In other words, Osborn received the same
sentence the judge told him he would receive if he failed to successfully complete probation.
                                          II.    ANALYSIS
       Notwithstanding this troubling history, the majority’s reading of the statutes in question
now results in an undeserved windfall for Osborn, granting him double credit for his time served
while he was deciding whether to admit the violations and waiting for disposition. In essence, the
majority’s ruling grants Osborn double credit (212 days) for the time he actually served (only
106 days)—a result that I believe is neither required by the law nor intended by the legislature.
The majority’s interpretation further leads to the inescapable conclusion that, had Osborn waited
365 days to admit the violations, his two-year sentence would have been completed after serving
only one-half of his original sentence.
       A.      The statutes at issue do not compel the majority’s outcome.
       We begin with the undisputed premise that Idaho Code section 19-2603 requires that a
defendant on probation receive full credit for the time they served in custody:
       The defendant shall receive credit for time served from the date of service of a
       bench warrant issued by the court after a finding of probable cause to believe the
       defendant has violated a condition of probation, for any time served following an
       arrest of the defendant pursuant to section 20-227, Idaho Code, and for any time
       served as a condition of probation under the withheld judgment or suspended
       sentence.
(Emphasis added). The majority reads this language as granting a defendant credit for time
served on each count, even if the sentence was made consecutive by the sentencing judge.
Unlike the majority, I read the plain language of section 19-2603 as only awarding credit for the
time the defendant actually served in custody; it does not appear to support any inference that a
defendant should receive additional credit on a consecutive sentence for hypothetical time not
actually served.
       The source of the confusion in this case is rooted in Idaho Code section 20-222(2). This
statute sets forth the options a sentencing judge has if the defendant admits to or is found to have
violated the terms of probation:



                                                 9
         At any time during probation or suspension of sentence, the court may issue a
         warrant for violating any of the conditions of probation or suspension of sentence
         and cause the defendant to be arrested. Thereupon the court, after summary
         hearing may revoke the probation and suspension of sentence and cause the
         sentence imposed to be executed, or may cause the defendant to be brought before
         it and may continue or revoke the probation, or may impose any sentence which
         originally might have been imposed at the time of conviction. In making a
         determination to continue or revoke probation and suspension of sentence, the
         court shall consider the defendant’s risks and needs and options for treatment in
         the community.
I.C. § 20-222(2) (emphasis added). The majority focuses its analysis on the italicized language
cited above, stopping its analysis at the phrase: “and cause the sentence imposed to be executed.”
However, it does not read it in concert with the underscored phrase, “or may impose any
sentence which originally might have been imposed at the time of conviction.” The majority
further concludes that “a suspended sentence is not executed until the court has determined that a
probation violation has occurred.” 1 Therefore, the majority reasons that Osborn should receive
credit for time served on both charges cumulatively pursuant to section 20-222(2), thereby
effectively turning Osborn’s 106 days in custody into 212 days.
         My concern with such a reading of these statutes is that it essentially disregards the trial
judge’s original sentence and permits the defendant to alter the time he must serve based on how
long he waits to admit a probation violation. In other words, every day that Osborn remained in
custody he would essentially be doubling his credit for time served. Of similar concern is that
this interpretation leaves it to a prosecuting attorney (perhaps unwittingly) to determine the time
a defendant will actually serve based on the manner in which the probation violation is filed. For
example, under the majority’s analysis, had the State only charged Osborn with a probation
violation on the first case of violating the no-contact order, waited for an admission and
disposition, and then charged Osborn with a second probation violation for the second case of
violating the no-contact order, the Court would have been free to credit Osborn with only 106
days. Under this scenario, Osborn would only be entitled to additional credit for whatever actual
time he served between the second probation violation being filed and its disposition. Such a
procedure would not only be burdensome on the legal resources of the court, the State, and the
defense—essentially doubling the number of court appearances necessary to adjudicate the


1
 Under the majority’s logic, even an admission to a probation violation may not result in an “executed” sentence
because the sentencing judge still has the option to again suspend the sentence and return the defendant to probation.

                                                         10
probation violations—it is clearly inconsistent with the intent of the legislature. Also problematic
is that this interpretation potentially empowers the State to dictate the amount of credit a
defendant receives for violating probation based on the manner and timing of the filing of the
probation violations, usurping what has historically and constitutionally been the province of the
sentencing judge.
        The majority’s reading of these statutes also fails to place sufficient weight on the
underscored portion of the quote from section 20-222(2), supra, which reads: “or may impose
any sentence which originally might have been imposed at the time of conviction.” 2 This phrase
has existed in section 20-222 and its earlier incarnations dating back to 1947. I believe this
phrase is important because it permits the sentencing judge to adjust the sentence following a
probation violation, consistent with the statutory discretion the judge had at the time of
sentencing. I do not read this to mean that the sentencing judge may arbitrarily increase a
defendant’s sentence after a probation violation. Of course, that is not what occurred here.
Rather, at the probation disposition hearing, the magistrate judge imposed Osborn’s original
sentence of two consecutive 365-day sentences and ordered that Osborn be given credit for the
time he had already served—106 days. Such a sentence was consistent with the magistrate
judge’s discretion at the original sentencing. Therefore, the sentence Osborn actually received as
a result of his probation violation is completely consistent with the sentence that “might have
been imposed at the time of conviction,” i.e., two consecutive 365-day sentences, with 106 days
suspended, leaving 624 days to serve. 3
        B.         Legislative intent supports a different outcome.
        In interpreting Idaho Code sections 19-2603 and 20-222(2), the majority has taken a
textualist approach and applied the plain meaning it infers from the statutes as written. I concede
that this is typically the proper and preferred method of statutory construction—and one to which
I regularly adhere. However, when the plain meaning of a statute is (1) not clear from the text,
(2) conflicts with other related provisions in the code, (3) renders a result that makes no sense, or

2
  I am mindful that section 19-2603 contains similar language but limits its application to cases where an order
withholding judgment has been granted: “if judgment has been withheld, pronounce any judgment which it could
originally have pronounced.”
3
  Although our decision in State v. Owens, 158 Idaho 1, 4, 343 P.3d 30, 33 (2015), might suggest that credit for time
served should be applied to each count, Owens concerned Idaho code section 18–309, which expressly applies to
time served “prior to entry of judgment.” This is a reasonable distinction given that prior to judgment it would not
have been determined which sentences a defendant would be convicted of, or whether the defendant’s sentence
would be concurrent or consecutive.

                                                        11
(4) is unconstitutional, it is proper to look at the legislative purpose behind the statute in order to
fully understand its meaning. These statutes suffer from all four problems noted above.
         We have previously recognized that the rules for interpreting an ambiguous statute go
beyond strict textualism. As we recently explained:
         If the statutory language is unambiguous, we merely apply the statute as written.
         If the statute is ambiguous, then we seek to determine the legislative intent. When
         doing so, we may examine the language used, the reasonableness of proposed
         interpretations, and the policy behind the statute. Interpretation begins with the
         literal language of a statute.
Moser v. Rosauers Supermarkets, Inc., 443 P.3d 147, 150 (Idaho 2019) (citations omitted). “[A]
statute is ambiguous where the language is capable of more than one reasonable construction.”
State v. Amstad, 164 Idaho 403, 405, 431 P.3d 238, 240 (2018). Additionally, when statutes
relate to the same subject, they are considered in pari materia. See Saint Alphonsus Reg’l Med.
Ctr. v. Elmore Cty., 158 Idaho 648, 653, 350 P.3d 1025, 1030 (2015).
         Such statutes are taken together and construed as one system, and the object is to
         carry into effect the intention. It is to be inferred that a code of statutes relating to
         one subject was governed by one spirit and policy, and was intended to be
         consistent and harmonious in its several parts and provisions.
Meyers v. City of Idaho Falls, 52 Idaho 81, 11 P.2d 626, 629 (1932).
         Even if the majority’s interpretation of these statutes were deemed a “reasonable
construction,” the literal language of the statutes still creates an ambiguity in the meanings of
sections 19-2603 and 20-222 because neither statute addresses consecutive sentences.
Furthermore, the Majority does not address the residual authority granted to the sentencing judge
to impose any sentence that could have originally been imposed, effectively rendering this
provision meaningless. Additionally, as explained earlier, the majority’s reading of these statutes
could result in a violation of separations of powers principles by allowing a prosecutor to usurp
the sentencing judge’s discretion by altering the ultimate sentence based on the timing and
manner in which the probation violations are charged. 4 “Where a statute is capable of two
interpretations, one of which would make it constitutional and the other unconstitutional, it is
well established in this jurisdiction that the court should adopt that construction which upholds


4
  We have previously held that it is a violation of the separation of powers doctrine to permit a prosecutor to veto a
sentencing option post-judgment. See generally State v. Easley, 156 Idaho 214, 221, 322 P.3d 296, 303 (2014)
(“Whatever authority prosecutors have as ‘judicial officers,’ that authority does not extend to determining
sentencing when a defendant has been adjudicated guilty of a violation. That is the court's authority.”)

                                                         12
the validity of the act.” Cowles Pub. Co. v. Magistrate Court of the First Judicial Dist. of State,
Cty. of Kootenai, 118 Idaho 753, 759, 800 P.2d 640, 646 (1990).
        An examination of the legislative history behind section 19-2603 further demonstrates
that the majority reaches a result neither intended nor foreseen by the legislature. In 2015,
section 19-2603 was amended for the first time since its enactment in 1915. 2015 Idaho Laws,
Ch. 99 (H.B. 0064). The Statement of Purpose behind this amendment states:
        This bill provides that such a defendant would receive credit for the time served
        as a condition of probation, ensuring that the total time of incarceration served by
        a defendant does not exceed the sentence imposed by the court. The bill would
        also clarify that a defendant who is served with a bench warrant or arrested on a
        probation violation charge receives credit for time served in jail following the
        service of the warrant of the arrest.
Statement of Purpose, RS 23413, H.B. 0064 (2015). The express intent of the legislation was to
ensure that defendants receive full credit for their time in custody so that their period of
incarceration “does not exceed the sentence imposed by the court.” Id. It is not reasonable to
presume that the legislature intended to achieve this goal by granting defendants with
consecutive sentences additional credit for fictitious time not actually served, thereby shortening
the judge’s sentence. Read in the full context of the amendments, the legislature’s stated concern
for properly enforcing “the sentence imposed by the court” should reasonably be interpreted to
mean that a defendant should serve no more and no less time than the sentence originally
imposed by the court. Nothing in the legislation or its history addresses granting extra credit for
consecutive sentences. Inasmuch as consecutive sentences, by definition, are typically only given
to repeat offenders, it makes no sense to read these statutes as intending to grant greater leniency
to the most serious offenders. In fact, the unavoidable consequence of the majority’s
interpretation is that such offenders may now unilaterally reduce the length of their overall
sentence by delaying the admission of their probation violations in order to get double credit for
time served. 5
        It is a cardinal principle of statutory construction to avoid reading ambiguous statutes in a
manner that leads to an irrational result. Indeed, we have held that “[t]his Court will not read a
statute to create an absurd result.” The David & Marvel Benton Tr. v. McCarty, 161 Idaho 145,

5
  Under the majority’s reading of the statutes in question, a defendant facing probation violations on three charges
with consecutive sentences would receive credit for triple the time actually served. Given the varying number of
consecutive sentences possible, even a lengthy sentence could be served in a fraction of the time contemplated by
the sentencing judge.

                                                        13
151, 384 P.3d 392, 398 (2016); see also Moser, 443 P.3d at 150 (Idaho 2019); State v.
Chambers, No. 45608, 2019 WL 1891005, at *2 (Idaho Ct. App. Apr. 29, 2019); Rome v. State,
164 Idaho 407, 413, 431 P.3d 242, 248 (2018). “Constructions of an ambiguous statute that
would lead to an absurd result are disfavored.” State v. McKie, 163 Idaho 675, 678, 417 P.3d
1001, 1004 (Ct. App. 2018), review denied (May 23, 2018). Therefore, in sum, I believe
interpreting these ambiguous statutes in a manner that awards Osborn credit for twice the time he
actually served on his consecutive sentences leads to an absurd result and is contrary to the
legislature’s intent.
                                        III.    CONCLUSION
        Although the majority has diligently applied the law as they read it to this difficult case, I
must dissent because the potential for abuse here is high and concerning. Aside from the obvious
risks to the victim and the public posed by Osborn, other defendants facing consecutive
sentences may now have a perverse incentive to delay admitting probation violations as long as
possible in order to get double credit (or more) for the time they actually served. I take no solace
in simply leaving resolution of this untenable situation to the mere hope that prosecutors will
charge probation violations more strategically in the future, and that the legislature may someday
clarify the statutes in question. Therefore, I respectfully dissent.


        Justice BEVAN CONCURS.




                                                  14